DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the RCE filed on 2/14/2022. Claims 1-24 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application is effectively filed 12/6/2019. The assignee of record is RED HAT, INC. The listed inventor(s) is/are: Bregman, Arie; Magnezi, Nir.
Response to Arguments
Applicant’s arguments filed 10/22/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-14, 16-22, & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward, Jr. et al. (US 20150271092 A1, published 9/24/2015; hereinafter War) in view of Cama et al. (US 20150106512 A1, published 4/16/2015; hereinafter Cam), and further in view of Nagarajan et al. (US 20170031622 A1, published 2/2/2017; hereinafter Nag), and further in view of Khoury et al. (US 10025684 B2, published 7/17/2018; hereinafter Kho), and further in view of Ohishi et al. (US 20030218765 A1, published 11/27/2003; hereinafter Ohi).
For Claim 1, War teaches a method comprising: receiving, by a processing device, a request to provision a set of computing resources of a cloud computing environment (War Fig. 4 ¶ 0044 The resource manager 180 receives a resource reservation request 405 from a client 148, as indicated by the arrow labeled "1"); 
translating the request into a set of hardware specifications (War Fig. 4 ¶ 0044 the resource reservation request 405 comprises an indication 407 of the type and size of the resource(s) to be reserved--e.g., for compute instance reservations, whether a large, medium or small instance is to be reserved, and the uptime ratio of the desired instance or instances. War ¶ 0045 in response to the reservation request 405, the resource manager 180 may select the locations at which to reserve capacity for the client 148, such as one or more availability zones 160, and the resource manager 180 may look at the current operational data obtained from various locations of the provider network 110 to determine the locations that have sufficient resource capacity slots available); 
determining whether the set of hardware specifications is within a quota associated with an initiator of the request (War ¶ 0044-0046, Fig. 4 and throughout teaches a flexible location option where the resource manager may determine what locations to make reservations for fulfilling client request. War ¶ 0045 the resource manager may use one or more heuristics based on resource utilization data in selecting the locations. Different types of resource utilization and/or pricing data may be used in different implementations--e.g., the resource manager 180 may look up the client's past and/or current resource utilization data or billing data); 
determining whether the cloud computing environment has available computing resources matching the set of hardware specifications (War ¶ 0045 resource manager 180 may look at the current operational data obtained from various locations of the provider network 110 to determine the locations that have sufficient resource capacity slots available); and 
notifying the initiator of the request of availability of computing resources specified by the request (War ¶ 0046 The resource manager may send a reservation response 425 to the client 148, confirming the type and size 425 of the instances reserved, as indicated by the arrow labeled "3". The reservation response may include a reservation identifier 426, which may be usable by the client for a resource activation request, reservation queries, and the like. In some embodiments, the reservation response may include an indication 429 of the selected location, and/or an indication 431 of the transferability setting of the reservation).
War does not explicitly teach notifying the initiator of the request.
However, Cam teaches notifying the initiator of the request (Cam ¶ 0054 generate anticipated cloud resource requirements and update a forecast for cloud provisioning according to the anticipated resource requirements and a notification and/or approval request may be transmitted to a designated user (e.g., business owner) prior to requesting the provisioning of the anticipated resource requirements from a cloud provisioning service).
Cam and War are analogous art because they are both related to cloud computing reservations.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the cloud computing techniques of Cam with the system of War because such a combination would allow for a user to confirm that the predictive cloud resources requirements are desired.
War-Cam does not explicitly teach sending a notification wherein the notification comprises a first indication of availability of computing resources specified by the request and a second indication of whether the set of hardware specifications is within the quota associated with the initiator of the request.
However, Nag teaches sending a notification wherein the notification comprises a first indication of availability of computing resources and a second indication of whether the set of hardware specifications is within the quota associated with the initiator of the request (Nag ¶ 0036 In step 308, the one of the storage node computing devices 14(1)-14(n) that received the request to add the new one of the storage virtual machines 38(1)-38(n) outputs a notification to the administrator device 19 indicating that insufficient hardware resources are available for allocation to the new one of the storage virtual machines 38(1)-38(n). Optionally, the notification can include an indication of the hardware resource type(s) for which insufficient resources are available.).
Nag and War-Cam are analogous art because they are both related to resource management.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the notification techniques of Nag with the system of War-Cam because in response, a user of the administrator device 19 can resubmit a request to add the new one of the storage virtual machines 38(1)-38(n) that indicates fewer required hardware resources for at least one hardware resource type, bring a new one of the storage node computing devices 14(1)-14(n) online in the storage cluster computing apparatus 12, or take any other action (Nag ¶ 0036).
War-Cam-Nag does not explicitly teach the notification comprises a first indication of whether the cloud computing environment has available computing resources matching the set of hardware specifications.
(Kho Claim 18 upon detecting the availability of the target device hardware resources through the target device, the host device notifies the host device user of the availability of the target device hardware resources for integration with the host computing environment.)
Kho and War-Cam-Nag are analogous art because they are both related to resource management.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the notification techniques of Kho with the system of War-Cam-Nag to enable the user to utilize resources even from target devices that the user is not otherwise permitted to use (Kho Abstract).
War-Cam-Nag-Kho does not explicitly teach responsive to receiving the request and prior to fulfilling the request, sending a notification.
However, Ohi teaches responsive to receiving the request and prior to fulfilling the request, sending a notification
Ohi and War-Cam-Nag-Kho are analogous art because they are both related to resource management.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the notification techniques of Ohi with the system of War-Cam-Nag-Kho so that scheduling may occur (Ohi ¶ 0048).
For Claim 2, War-Cam-Nag-Kho-Ohi teaches the method of claim 1, wherein the computing resources comprise at least one of: a compute resource (War ¶ 0044 details of desired software stacks, also see War ¶ 0016 virtual compute instance with specified computational capacity) or a network configuration (Wat ¶ 0044 networking configuration).
For Claim 3, War-Cam-Nag-Kho-Ohi teaches the method of claim 1, wherein the hardware specifications comprise at least one of: an amount of disk space, an amount of memory (War ¶ 0016 memory size), a number of central processing units (CPU)s, or a network identifier (War ¶ 0016 specified computation capacity indicating type and number of CPUs).
For Claim 4, War-Cam-Nag-Kho-Ohi teaches the method of claim 1, wherein translating the request into a set of hardware specifications further comprises: determining, by parsing the request, at least one of: a storage size (War ¶ 0050 Fig. 6 size of the resource instance to be reserved may be specified via field 605), a memory size (War ¶ 0044 Fig. 4 resource reservation request 405 comprises an indication 407 of the type and size of the resource(s) to be reserved--e.g., for compute instance reservations, whether a large, medium or small instance is to be reserved), a central processing unit (CPU) type identifier (War ¶ 0044 Fig. 4 a high availability requirement 411 for the requested reservation--for example, the client may specify the number of distinct slots 111 to be reserved at respective availability zones), or a network identifier to be consumed by a computing resource of the set of computing resources consumes (War ¶ 0044 Fig. 4 reservation request 405 may include an indication 409 that the requesting client 148 wishes to let the resource manager 180 select the location (e.g., the availability zone, region, or data center) or locations at which capacity is to be reserved).
For Claim 5, War-Cam-Nag-Kho-Ohi teaches the method of claim 1, further comprising: aggregating, in view of the set of hardware specifications, available computing resources from two or more hosts in the cloud computing environment (War ¶ 0022 when the resource manager receives a reservation request indicating that the client desires a high availability capacity reservation, and is still willing to let the resource manager select the exact reservation locations, the resource manager may select multiple locations at which to reserve capacity), wherein the available computing resources comprise at least one of an available disk space, an available memory (War ¶ 0022 capacity reservations at both availability zones), an available central processing unit, or an available network.
For Claim 6, War-Cam-Nag-Kho-Ohi teaches the method of claim 1, wherein determining whether the cloud computing environment has available computing resources matching the set of hardware specifications further comprises: determining that a host of the cloud computing environment has available memory and available central processing units (CPUs) matching the set of hardware specifications (War ¶ 0045 the resource manager 180 may look at the current operational data obtained from various locations of the provider network 110 to determine the locations that have sufficient resource capacity slots available. Additionally please see ¶ 0016 resources offered to clients in units called "instances," such as virtual or physical compute instances or storage instances. A virtual compute instance may, for example, comprise one or more servers with a specified computational capacity (which may be specified by indicating the type and number of CPUs, the main memory size, and so on) and a specified software stack (e.g., a particular version of an operating system, which may in turn run on top of a hypervisor).
For Claim 8, War-Cam-Nag-Kho-Ohi teaches the method of claim 1, further comprising: causing the request to be executed (War Fig. 5 ¶ 0033 launching of instance); and notifying the initiator of the request of execution of the request (War Fig. 5 ¶ 0033 client informed. War ¶ 0033 recites:
[0033] When a resource activation request is received for the reserved capacity, the resource manager may determine where a resource instance 130 is to be launched, activated, or booted up. In some implementations, by default an instance 130 may be launched at the same location as the capacity slot for the corresponding reservation--e.g., if a slot 111 was being held for the client at data center 160, an instance may be launched at that same data center 160. In some implementations, the resource manager 180 may be configured to make a just-before-launch determination of where to launch an instance--that is, the resource manager 180 may choose launch locations taking operational conditions (such as current resource utilization levels, expected resource request loads in the near future, and the like) into account. In some embodiments, the resource manager 180 may be permitted to transfer resource reservations from one location to another, e.g., in accordance with a transferability policy associated with resource reservations. After a launch location is selected, a resource instance 130 may be activated for the client 148, and the client 148 may be informed that the instance was launched. The client 148 may then proceed to use the launched instance as desired.).
For Claim 9, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 10, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 11, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 12, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 
For Claim 13, the claim is substantially similar to claim 5 and therefore is rejected for the same reasoning set forth above. 
For Claim 14, the claim is substantially similar to claim 6 and therefore is rejected for the same reasoning set forth above. 
For Claim 16, the claim is substantially similar to claim 8 and therefore is rejected for the same reasoning set forth above. 
For Claim 17, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 18, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 19, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 20, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 
For Claim 21, the claim is substantially similar to claim 5 and therefore is rejected for the same reasoning set forth above. 
For Claim 22, the claim is substantially similar to claim 6 and therefore is rejected for the same reasoning set forth above. 
For Claim 24, the claim is substantially similar to claim 8 and therefore is rejected for the same reasoning set forth above. 

Claims 7, 15 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over War-Cam-Nag-Kho-Ohi in view of Huang et al. (US 20130212576 A1, published 8/15/2013; hereinafter Hua).
For Claim 7, War-Cam-Nag-Kho teaches the method of claim 1, War-Cam-Nag-Kho does not explicitly teach wherein determining whether the cloud computing environment has available computing resources matching the set of hardware specifications further comprises: determining that the cloud computing environment has available disk space within a storage domain matching the set of hardware 
However, Hua teaches wherein determining whether the cloud computing environment has available computing resources matching the set of hardware specifications further comprises: determining that the cloud computing environment has available disk space within a storage domain matching the set of hardware specifications (Hua ¶ 0070 if a cloud customer requests a new instance of a virtual machine, including processing capacity, disk storage, and network capabilities, the resource manager 530 may determine the specific physical virtualization server, physical storage disk(s), and physical network element(s) to use when creating the new virtual machine); and determining that the cloud computing environment has available networks matching the set of hardware specifications (Hua ¶ 0070 network capabilities).
Hua and War-Cam-Nag-Kho are analogous art because they are both related to cloud computing reservations.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the cloud computing techniques of Hua with the system of War-Cam-Nag-Kho to provide customers with computational resources, data storage services, networking capabilities, and computer platform and application support (Hua ¶ 0066).
For Claim 15, the claim is substantially similar to claim 7 and therefore is rejected for the same reasoning set forth above. 
For Claim 23, the claim is substantially similar to claim 7 and therefore is rejected for the same reasoning set forth above. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20030044185 A1, [0069] More particularly, the normal mode thread of the SRM 123 judges whether or not the requested hardware resource is usable (or not used by another request), and if the requested hardware resource is usable, notifies the upper layer that the requested hardware resource is usable. In addition, the SRM 123 carries out a scheduling of the use of the hardware resources with respect to the requests from the upper layer, and directly executes the requested contents such as paper transport and image formation by the printer engine, securing memory and file generation.
ii. US 20050038918 A1, [0002] In the field of computer systems, it may be desirable for information to be transferred from a system memory associated with one computer system to a system memory associated with another computer system. Queue pairs ("QPs") may be used to facilitate such a transfer of data. Each QP may include a send queue ("SQ") and a receive queue ("RQ") that may be utilized in transferring data from the memory of one device to the memory of another device. Work requests may be issued from an upper layer protocol or a consumer to a QP to define the segment of the local memory to be exposed to a remote system. The work queue, which may be represented by a work queue element, may be enqueued into the send or receive queue, when the work request is received from the upper layer protocol or consumer of the QP. Once the work request is received, the hardware is notified for each individual work request. Upon completion of the work request, the work queue element that represents the work request may be dequeued and another work queue element may be processed
iii. US 20160306751 A1, Claim 8. The data storage system of claim 1, wherein the one or more hardware processors are further programmed to: request confirmation from a user that the file includes content designated for protection; and responsive to receiving an indication from the user that the file does not include content designated for protection, include the file with a set of training files used to generate one or more encryption rules.

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446